NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 _______________

                                      No. 19-2122
                                    _______________

                            UNITED STATES OF AMERICA

                                             v.

                                    ERIC HARDING,
                                              Appellant
                                    _______________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                              (D.C. No. 4:16-cr-00019-022)
                      District Judge: Honorable Matthew W. Brann
                                    _______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                 On January 30, 2020

             Before: CHAGARES, RESTREPO, and BIBAS, Circuit Judges

                                 (Filed: February 3, 2020)
                                     _______________

                                       OPINION*
                                    _______________

BIBAS, Circuit Judge.

    Eric Harding pleaded guilty to conspiring to distribute heroin and waived his right to

appeal unless his sentence exceeded ten years in prison. The District Court sentenced him

to nine years. Still, he appealed pro se. His court-appointed counsel has filed an Anders


*
  This disposition is not an opinion of the full Court and, under I.O.P. 5.7, is not binding
precedent.
brief and moved to withdraw, arguing that any appeal would be frivolous. See 3d Cir.

L.A.R. 109.2(a) (citing Anders v. California, 386 U.S. 738 (1967)). After reviewing the

briefs and the record, we agree. So we will affirm Harding’s judgment of conviction and

grant counsel’s motion to withdraw.

                                         * * * * *

   The Anders brief shows that counsel thoroughly reviewed the record for arguably ap-

pealable issues and explained why each would be frivolous. So it is “adequate on its face.”

United States v. Youla, 241 F.3d 296, 301 (3d Cir. 2001). We must still review the record

ourselves, but the facially adequate brief guides us. Id. Our review confirms that each of

the four issues identified in the Anders brief is frivolous.

   First, there is no question of jurisdiction. The District Court had jurisdiction over this

federal drug crime under 18 U.S.C. § 3231.

   Second, Harding’s guilty plea was knowing and voluntary. See Brady v. United States,

397 U.S. 742, 748 (1970). After questioning and observing Harding, the District Court

found him competent to plead. Its colloquy then tracked Federal Rule of Criminal Proce-

dure 11(b), which requires judges to warn defendants of the rights they will forfeit and the

risks they will take by pleading guilty. In doing so, the Court told Harding the statutory

minimum and maximum sentences that he faced. See Fed. R. Crim. P. 11(b)(1)(H)–(I). The

Court also warned Harding that he was waiving his right to appeal if he received a sentence

of ten years or less. The Government then summarized the plea agreement and recited in

detail the facts that it would prove at trial. Harding admitted the key facts, establishing an




                                               2
adequate factual basis for his plea. Both in his plea agreement and at his colloquy, Harding

was represented by counsel and said he was satisfied with counsel’s performance.

   The only wrinkle is that a later-enacted statute lowered the sentencing range for Har-

ding’s crime. After Harding pleaded guilty but before he was sentenced, the First Step Act

of 2018 went into effect. Pub. L. No. 115-391, 132 Stat. 5194. Because Harding had re-

ceived only probation for a prior state drug conviction, the Act provided that a recidivist-

drug-offender enhancement no longer applied to him. See id. § 401(a)(1), (2)(B), 132 Stat.

at 5220–21 (codified at 21 U.S.C. §§ 802(57), 841(b)(1)(B)); see also id. § 401(c), 132 Stat.

at 5221 (applying the Act’s changes retroactively “if a sentence for the offense has not been

imposed as of [the] date of enactment”). So the Act lowered his mandatory-minimum

prison sentence from ten to five years and his mandatory supervised-release term from

eight to four years. 21 U.S.C. § 841(b)(1)(B) (as amended). It also lowered his maximum

prison sentence from life to forty years. Id.

   But the Act did not invalidate Harding’s guilty plea. A defendant’s plea need only be

knowing, not prophetic. It “is not subject to later attack” when the defendant is “correctly

advised . . . with respect to the then existing law as to possible penalties,” but later changes

in the law lower the “penalty for the crime in question [below what] was reasonably as-

sumed at the time the plea was entered.” Brady, 397 U.S. at 757.

   Third, the appeal waiver is enforceable. The Court explained it to Harding at his plea

colloquy, and he responded that he knew he was waiving his right to appeal. Nothing in

the record casts doubt on Harding’s knowing, voluntary decision to enter the plea agree-

ment and accept its appeal waiver. So the waiver is valid. See United States v. Khattak, 273


                                                3
F.3d 557, 563 (3d Cir. 2001). Enforcing it would not work a miscarriage of justice. See id.

And because his sentence fell below the waiver’s ten-year ceiling, the waiver bars any

challenge to his conviction or sentence.

   Fourth, even if we could review Harding’s sentence, it was procedurally and substan-

tively proper and not an abuse of discretion. See United States v. Handerhan, 739 F.3d 114,

119 (3d Cir. 2014). The Court properly computed the Guidelines range, considered Har-

ding’s motion for a departure, weighed the statutory sentencing factors, ruled on objections

in line with the parties’ stipulation, and heard from counsel and Harding himself. And the

Court followed the procedures required by Federal Rule of Criminal Procedure 32. So the

sentence was procedurally proper. See United States v. Gunter, 462 F.3d 237, 247 (3d Cir.

2006). The sentence was also substantively reasonable, reflecting Harding’s criminal his-

tory, the severity of the crime, and the other factors required by 18 U.S.C. § 3553(a). Plus,

the sentence fell within the range to which Harding had stipulated.

                                         * * * * *

   After double-checking the record for ourselves, we are satisfied that counsel has exam-

ined the record conscientiously for appealable issues. And we agree that any appeal would

be frivolous. So we will affirm Harding’s conviction and sentence, grant counsel’s motion

to withdraw, and excuse counsel from petitioning for rehearing or for a writ of certiorari.

See 3d Cir. L.A.R. 35.4, 109.2(a)–(b).




                                             4